Title: Notes on Lease to Richard Gamble, 22 April 1804
From: Jefferson, Thomas
To: 


          Heads of a lease to Richard Gamble.
          5. fields North of the road, of 40 acres each. to wit 4. on the Shadwell tract now leased to J. Perry, and one on the Lego tract, adjoining to the Upper field of Shadwell, including the ground already open there & about Reynolds’s house, & as much more to be opened adjacent as will make up 40. acres.
          the lease to commence Oct. 15. 1804. (being John Perry’s yearly day) and to continue 5. years.
          each of the said 5. fields to be in Indian corn but once in the 5. years, & to rest from culture & pasture 2. of the 5. years unless it be well in clover; and neither of the years of rest to be next after a year of Indian corn.
          the tenant to have free use of the woodlands North of the road for fire, fencing & repairs, and of all the uninclosed Woodlands for the range of stock.
          to keep all houses built or to be built in repair, except against the gradual decays of time; and to keep fences & gates in constant repair
          the lease not to be assigned to any person to whom the landlord objects.
          
          the rent 200. D. a year, payable at the end of the year to-wit Oct. 15. and if not paid by Christmas the landlord to have a right of reentry in aid of his right of distress.
          in clearing the Lego field, the land-lord to cut down the trees, & maul the rails, & the tenant to clean up, grub, and put up the fence; and this clearing to be done the next winter & the winter following.
          the names of the fields are the Chapel ridge.
          Mountain field
          Middle field
          Upper field
          Lego field.
          the course of their culture, according to these conditions will be as follows
          
            
              
              1805
              1806
              1807
              1808
              1809.
            
            
              Lego field
              nothing
              nothing
              small grain
              corn
              small grain
            
            
              Upper field
              small grain
              clover
              clover
              small grain
              corn
            
            
              Middle field
              corn
              small grain
              clover
              clover
              small grain
            
            
              Mountain field
              small grain
              corn
              small grain
              clover
              clover
            
            
              Chapel ridge
              nothing
              small grain
              corn
              small grain
              clover
            
          
          by reading the column of each year downwards, it will be seen that the tenant has every year 2. fields of small grain, 1. of corn, & 2 of clover, and in which fields they are.
          by reading the lines horizontally, it will be seen how each field will be cultivated for 5. years successively, so as that each will rest or be in clover twice, not following corn, 
          that each will be in small grain twice
          and each in corn once.
          Th:J.Apr. 22. 04.
        